Citation Nr: 1757253	
Decision Date: 12/12/17    Archive Date: 12/20/17

DOCKET NO.  13-20 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida
 
 
THE ISSUES
 
1.  Entitlement to service connection for a right arm disability.  
 
2.  Entitlement to service connection for a right shoulder disability.  
 
3.  Entitlement to service connection for a neck disorder.
 
4.  Entitlement to service connection for a respiratory disorder to include asthma.
 
5.  Entitlement to a total rating due to unemployability caused by service-connected disabilities.  
 
 
REPRESENTATION
 
Appellant represented by:  Disabled American Veterans
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from July 1977 to August 1985.  
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in September 2011 and May 2013.  
 
In July 2016, during the course of the appeal, the Veteran testified before the undersigned.

During his video conference hearing the Veteran contended that an increased rating was warranted for residuals of a right ring finger fracture.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate purposes.  Therefore, the Board has no jurisdiction over that claim and it will not be considered below.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.101 (2017).  It is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.

The issues of entitlement to service connection for a right arm disability, a right shoulder disability, and a neck disorder, as well as a claim of entitlement to a total disability evaluation based on individual unemployability  are addressed in the REMAND portion of the decision below.
 
 
FINDING OF FACT
 
A chronic respiratory disorder to include asthma was first manifested many years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  
 
 
CONCLUSION OF LAW
 
A chronic respiratory disorder to include asthma is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303 (2017).
 
 
REASONS AND BASES FOR FINDING AND CONCLUSION
 
Generally, the claimant has a responsibility to present and support a claim for VA benefits.  38 U.S.C. § 5107 (2012).  VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
 
The claimant must provide enough information to identify and locate the existing records supporting his claims, including the custodian or agency holding the records; the approximate time frame covered by the records; and, in the case of medical treatment records, the condition for which treatment was provided.  38 C.F.R. § 3.159.  
 
In July 2010 and September 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claim of service connection for a chronic respiratory disorder to include asthma.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran an opportunity for a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and therefore, the Board will proceed to the merits of the appeal.  
 
During his July 2016 video conference, the Veteran testified that asthma was first manifested in service as a result of dust inhaled during training exercises or as a result of toxic fumes from vehicle fuels and exhausts.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  
 
The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  For example, he is competent to report when he first experienced difficulty breathing.  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his asthma.  The question of an etiologic relationship between a respiratory disorder and either service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is asthma uncorroborated by the evidence in the service; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  
 
The Veteran's May 1977 service entrance examination report is negative for any complaints or clinical findings of a chronic respiratory disorder to include asthma.  In February 1978 the appellant was treated for an upper respiratory infection, and for bronchitis in October 1978. 

At an August 1982 examination the appellant reported a history of hay fever, but denied a history of shortness of breath and asthma.  The examiner noted a history of seasonal postal nasal drainage.

The Veteran's lungs and chest were clinically evaluated as normal at a January 1985 medical evaluation board examination.  Moreover, a May 1985 medical board examination was negative for any complaints or clinical findings of asthma.  Indeed, during his May 1985 medical board examination, he responded "No", when asked if he then had, or had ever had, asthma.  Examination showed that his nose and lungs and chest were normal.  
 
A chronic respiratory disorder to include asthma was not diagnosed until VA treatment in September 1997.  The normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

In May 2012, the Veteran was examined by VA to determine the nature and etiology of any respiratory disorder found to be present. Following the VA examination, the diagnosis was asthma.  The examiner found no documentation of wheezing or asthma in the Veteran's service medical records and no documentation of asthma in the post-service medical records until 1997.  Therefore, the VA examiner opined that it was less likely than not that the Veteran's asthma was related to any disease, injury, or event in service.  
 
During his July 2016 video conference hearing the Board encouraged the Veteran to submit evidence from a doctor showing that his respiratory problems were related to service.  The record was left open for sixty days to receive such evidence; however, to date, no such evidence has been received.  
 
Given the absence of any chronic respiratory disorder inservice, given the absence of any medical opinion evidence linking a respiratory disorder to service or a service connected disorder, and given the negative opinion from the May 2012 examiner  the preponderance of the evidence is against finding that a chronic respiratory disorder to include asthma was incurred or aggravated inservice.  As such, the appellant does not meet the criteria for service connection, and the appeal is denied.  
 
In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves a claim.  In this case, the preponderance of the evidence is against the Veteran's claim. Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 
 
 
ORDER
 
Entitlement to service connection for a respiratory disorder to include asthma is denied.  
 
 
REMAND
 
The Veteran claims entitlement to service connection for disabilities of the right arm, right shoulder, and neck, as well as entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The service connection claims require further development.  As such, consideration of the claim for individual unemployability benefits is deferred pending completion of that development.
 
In  April and July 1978 and May, June, and August 1979, the Veteran complained of upper back pain and intrascapular pain following a fall.  In June 1979, the area of the pain reportedly included the cervical spine.  During his January 1985 medical board examination the Veteran complained of right elbow pain and right arm pain and weakness.  
 
During treatment in January 2010, a VA primary care physician opined that the Veteran's right shoulder problems were due to a neck spasm.  
 
In July 2017, the Veteran reported that he had been treated at the Bay Pines VA Medical Center.  He requested that records of that treatment be associated with his claims file.  As those records are not available further development is in order.

Finally, to date, the Veteran has not been examined by VA to determine the nature and etiology of any disabilities of the right arm, right shoulder, or neck.  Hence, further development is in order.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).
 
In light of the foregoing need for additional development, the case is REMANDED for the following action:
 
1.  Request all medical records pertaining to the Veteran's treatment at the Bay Pines VA Medical Center since October 2016.  If the RO cannot locate such records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter schedule the Veteran for an examination to determine the nature and etiology of any diagnosed right arm, right shoulder, and/or neck disability.  The examiner must be provided access to the Veteran's VBMS and Virtual VA files, as well as a copy of this remand.  The examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 
 
For any right arm, right shoulder, and/or neck disability diagnosed the examiner must identify and explain the elements supporting each diagnosis.  The examiner must opine whether it is at least as likely as not (at least a 50/50 chance) that any diagnosed right arm, right shoulder, and/or neck disability is related to service.  
 
If the examiner finds that the Veteran's neck disability is related to service, but a right arm and/or right shoulder disability is not, he or she must address the January 2010 opinion of a VA primary care physician that the Veteran's right shoulder disability is secondary to his neck disorder.  
 
The examiner is advised that with respect to questions of secondary service connection there must be evidence of an increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury.  The increase must not be due to the natural progress of the nonservice-connected disease.  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation, unless the underlying pathology, as contrasted to symptoms, is worsened.  
 
A complete, well-reasoned rationale must be provided for any opinion offered.  If the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training
 
3.  A copy of the notice informing the Veteran of the date, time, and location of the VA examination must be associated with the claims file.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claims. The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2017). 
 
4.  Then after completing any other indicated development readjudicate the issues of entitlement to service connection for right arm disability, right shoulder disability, and a neck disorder; as well as the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.  
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


